DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 11, 2022.  Claims 1-5, 7, 8 and 10-13 are currently pending.

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed August 11, 2022, with respect to the 112 rejections on claims 7, 8 and 10-13 and objections to drawings have been fully considered and are persuasive.  The rejections and objections have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7, 8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a pixel circuit as claimed comprising: a conversion element configured to form a voltage of an input level at a first node, the input level corresponding to a magnitude of a received energy; more specifically in combination with a first transistor configured to adjust the voltage of the first node to a first level in response to a first signal received in a first time interval; a first capacitive element configured to form a voltage at a second node based on the voltage of the first node; a second transistor configured to adjust a level of the voltage of the second node to a second level in response to the first signal; a third transistor configured to form a voltage at a third node, the voltage of the third node having a level corresponding to the level of the voltage of the second node; a fourth transistor configured to output a current corresponding to the voltage of the third node in response to a second signal, the second signal being received in a second time interval after the first time interval; and a fifth transistor configured to adjust the voltage of the third node to a third level in response to a third signal, the third signal being received in a third time interval after the second time interval.
Claims 2-5 are allowed because of their dependency on claim 1.
In regards to claim 7, the prior art of record individually or in combination fails to teach an input device as claimed comprising: a first pixel circuit including: a conversion element configured to form a voltage of a level corresponding to a magnitude of a received energy at a first node, more specifically in combination with a first transistor configured to adjust a level of the voltage of the first node to a first level in response to a first signal, first signal being received in a first time interval, a first capacitive element configured to transfer the voltage of the first node to a second node, a second transistor configured to adjust a voltage of the second node to a second level in response to the first signal, a third transistor configured to form a voltage corresponding to the voltage of the second node at a third node, a fourth transistor configured to output a voltage corresponding to the voltage of the third node to a fourth node in response to a second signal received in a second time interval after the first time interval, and a second capacitive element between the second node and a ground terminal; and a precharging circuit configured to adjust a level of a voltage of the fourth node to a reference level.
Claims 8 and 10-13 are allowed because of their dependency on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878